PER CURIAM.
Pentagen Technologies International appeals the district court’s order denying the motion to reopen a 1994 declaratory judgment as predicated on fraud. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See CACI Inti Inc. v. Pentagen Techs. Inti Ltd., No. CA-93-1631-A (E.D.Va. Aug. 30, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.